Citation Nr: 1115648	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to an evaluation in excess of 20 percent for traumatic deformity of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that, in January 2011, the Veteran's representative asserted entitlement to compensation based on loss of use of the right foot.  See January 2011 Written Brief Presentation.  However, this issue has not yet been addressed by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board has no jurisdiction to consider this issue.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for recurrent tinnitus.  Specifically, he contends he currently suffers from tinnitus as a direct result of acoustic trauma suffered in service.  

During the development of the instant claim, the Veteran was provided two VA examinations.  At an April 2009 VA audiological examination, the Veteran denied any tinnitus bilaterally.  See April 2009 VA examination report.  In an October 2009 statement, the Veteran's representative noted that, while the Veteran was not suffering from tinnitus at the time of the April 2009 VA examination, he suffers from intermittent tinnitus three to four times a week, and was not asked if he experiences intermittent tinnitus.  At an October 2009 VA audiological examination, the Veteran reported a history of tinnitus for approximately 25-30 years.  The VA examiner opined that it is less likely than not that the Veteran's tinnitus is etiologically related to in-service acoustic trauma.  However, the examiner provided no rationale for this negative opinion; rather, the opinion is based solely on the examiner's clinical experience and expertise.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion and supporting rationale).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current recurrent tinnitus is etiologically related to his active service.

In addition, the Veteran is seeking an increased evaluation for his left foot disorder, currently evaluated as 20 percent disabling based on traumatic deformity of the left ankle.  The report of an August 2009 VA examination reveals the Veteran demonstrated left dorsiflexion to 30 degrees and left plantar flexion to 20 degrees, and was able to walk between one-quarter and one mile with use of a cane.  However, the August 2009 VA examination report also indicates the Veteran is unable to dorsiflex or plantar flex the left foot against resistance.

Pursuant to Diagnostic Code 5284, foot injuries resulting in actual loss of use of the foot warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a (2010).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with suitable prosthetic appliance.  38 C.F.R. § 3.350 (a)(2) (2010).  The determination will be made on the basis of the actual remaining function whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.

In the instant case, the August 2009 VA examination report is unclear as to whether the Veteran's left foot disability is of such severity that it results in actual loss of use of the left foot.  As such, another VA examination is necessary before the Board makes a determination in the instant case.  See Bowling, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any recurrent tinnitus.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current tinnitus is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

A detailed rationale must be provided for all opinions.

2. Schedule the Veteran for a VA examination to determine whether his service-connected left foot disability results in the loss of use of the left foot.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should indicate such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected left foot disability results in the loss of use of the left foot.  To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.  

A detailed rationale must be provided for all opinions.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


